DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 4-6, 15, 19-21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smus et al. (WO 2016178820).
Regarding claim 1, Smus discloses a system for guiding a user along a path (Paragraph: 0012 and fig.1B, C: Smus discusses how a system providing navigational cues when a navigational route is mapped), the system comprising: a mobile device, comprising: one or more processors (Paragraph: 0029 and fig.1a, 104: Smus discusses how the user device can be a mobile phone, a tablet or any other suitable device, i.e. a mobile device with one or more processors); one or more position sensors to detect and track a current location of the mobile device (Paragraph: 0029 and 0035: Smus discusses a GPS unit, i.e. to detect and track the current location of a mobile device); and a memory comprising program instructions executable by the one or more processors to: determine a target location of the mobile device (Paragraph: 0029, 0032-0033 and fig.1B, 162: Smus discusses how a system determine the current geographic location of the user mobile device 104; and the best navigational route upon inputting the destination address to travel from home to the destination); determine a path from the current location to the target location (Paragraphs: 0029 and 0031: a system providing directions for a navigational route from one location to a destination); 
Smus discloses the invention set forth above but does not specifically points out “control virtual directionality and distance of sound played through a binaural audio device based on the current location of the mobile device relative to the path”. 
Smus however discloses how the system determine the navigational heading determine from the current navigational heading (i.e., a left turn, so that the user is heading north); and how the playback of the audio media file would change from the non-directional playback state to the directional playback state, to indicate a change in heading that is 90 degrees left, the directional playback state may modify the playback of the audio media to only play in the left ear of the headphones 102, indicating for the user to turn left. Smus also discloses how the audio navigation system can use a spatialization algorithm to produce a virtual sound that can make the sound appear as if it is coming from any direction within 360 degrees around the user (Smus: Paragraphs: 0030, 0038 and fig.1A). 
Thus, it would have been obvious to one of ordinary skill in the art to interpret the directional playback state based on a change the directional playback state of the headphone device and the current navigational headings, as the current location of the mobile device relative to the path as disclosed by Smus.
Regarding claim 19, Smus discloses a method, comprising: performing, by a mobile device comprising one or more processors (Paragraph: 0029 and fig.1a, 104: Smus discusses how the user device can be a mobile phone, a tablet or any other suitable device, i.e. a mobile device with one or more processors): determining a current location and a target location (Paragraph: 0029 and 0035: Smus discusses a GPS unit, i.e. to detect and track the current location of a mobile device); determining a path from the current location to the target location (Paragraph: 0032-0033 and fig.1B, 162: Smus discusses how a system determine the best navigational route upon inputting the destination address to travel from home to the destination); 
Smus discloses the invention set forth above but does not specifically points out “adjusting one or more of volume, frequency, or reverberation of left and right audio channels transmitted to left and right audio output components of a binaural audio device to control directionality and distance of sound played through the binaural audio device based on the current location of the mobile device relative to the path”
Smus however discloses how the system changes the non-directional playback state to a directional playback state that presents the audible media in a modified format by modulating a sound level of at least one of the audio channels (i.e. adjusting one or more of volume) so that playback is directional from the navigational heading; and how the directional playback state may modify the playback of the audio media to only play in the left ear of the headphones 102, indicating for the user to turn left (Smus: Paragraphs: 0030 and 0038)
Thus, it would have been obvious to one of ordinary skill in the art to interpret the directional playback state based on a change the directional playback state of the headphone device and the current navigational headings, as the current location of the mobile device relative to the path as disclosed by Smus.
Regarding claim 29, Smus discloses a spatial audio navigation system, comprising: an audio headset, comprising: left and right audio output components (Paragraph: 0038 and fig.1A, 102); and one or more motion sensors that detect and track motion and orientation of the audio headset (Paragraph: 0029 and 0035: Smus discusses a GPS unit, i.e. to detect and track the current location of a mobile device); and a mobile multipurpose device, comprising: one or more processors (Paragraph: 0029 and fig.1a, 104: Smus discusses how the user device can be a mobile phone, a tablet or any other suitable device, i.e. a mobile device with one or more processors); one or more position sensors that detect and track location of the device (Paragraph: 0029 and 0035: Smus discusses a GPS unit, i.e. to detect and track the current location of a mobile device); and a memory comprising program instructions executable by the one or more processors to: determine a target location (Paragraph: 0032 and fig.1B, 162); determine location of the mobile multipurpose device based at least in part on position sensor data (Paragraph: 0029 and 0035: Smus discusses a GPS unit, i.e. to detect and track the current location of a mobile device); determine a path to the target location based at least in part on map information (Paragraph: 0032-0033, 0042 and fig.1B, 162: Smus discusses how a system determine the best navigational route upon inputting the destination address on the interactive map to travel from home to the destination); 
Smus discloses the invention set forth above but does not specifically points out “adjust one or more of volume, frequency, or reverberation of left and right audio channels transmitted to the left and right audio output components of the binaural audio device over a wired or wireless connection based at least in part on position sensor data and motion sensor data to control directionality and distance of sound played through the binaural audio device”
Smus however discloses how the system changes the non-directional playback state to a directional playback state that presents the audible media in a modified format by modulating a sound level of at least one of the audio channels (i.e. adjusting one or more of volume) so that playback is directional from the navigational heading; and how the directional playback state may modify the playback of the audio media to only play in the left ear of the headphones 102, indicating for the user to turn left (Smus: Paragraphs: 0030, 0038 and 0044)
Thus, it would have been obvious to one of ordinary skill in the art to interpret the directional playback state based on a change the directional playback state of the headphone device and the current navigational headings, as the current location of the mobile device relative to the path as disclosed by Smus.
Considering claims 4 and 21, Smus further discloses the system as recited in claims 1 and 19, wherein the program instructions are further executable by the one or more processors to determine the path from the current location to the target location based at least in part on map information (Paragraphs: 0031-0032: Smus discusses how a digital map used to map and give directions for a navigational route from one location to a destination).  
Considering claim 5, Smus further discloses the system as recited in claim 1, wherein the system further includes the binaural audio device, wherein the binaural audio device includes left and right audio output components, and wherein the virtual directionality and distance of the sound played through the binaural audio device are controlled by adjusting one or more of volume, frequency, or reverberation of left and right audio channels transmitted to the left and right audio output components of the binaural audio device by the mobile device over the wired or wireless connection (Paragraphs: 0038, 0054 and fig.1A, 102, 104).  
Considering claim 6, Smus further discloses the system as recited in claim 1, wherein the sound played through the binaural audio device includes one or more of music, a telephone conversation, an audio book, a podcast, a radio broadcast, ambient noise sampled from or simulated for a real environment, simulated sounds including tones and white noise, or recorded sounds (Paragraphs: 0025-0026: Smus discusses how a binaural cue system include a pair of headphones and a user device; and how the audio media may be pre-recorded audio media (e.g., podcast, music, movie, etc.), or live broadcast audio media (e.g., radio broadcast, television broadcast, etc.)).  
Considering claim 15, Smus further discloses the system as recited in claim 1, wherein the system further includes the binaural audio device, wherein the binaural audio device is a headset, and wherein the mobile device is a mobile multipurpose device (Paragraphs: 0025-0026 and fig.1A, 102, 104).  
Considering claim 20, Smus discloses the method as recited in claim 19, further comprising determining the current location based on position data provided by one or more position sensors of the mobile device configured to detect and track the current location of the mobile device (Paragraphs: 0029 and 0045: Smus discussers how a GPS to facilitate the binaural navigational system's determination of the current geographic location of the user device). 
4. Claims 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smus et al. (WO 2016178820) in view of Christensen et al. (EP 2 685 217).
Considering claim 2, Smus fail to disclose claim 2. Christensen however discloses the system as recited in claim 2, wherein the system further includes the binaural audio device, wherein the binaural audio device is connected to the mobile device by a wired or wireless connection, and wherein the program instructions are further executable by the one or more processors to adjust the virtual directionality of the sound played through the binaural audio device based at least in part on data indicative of a motion and orientation of the binaural audio device (Paragraphs: 0015, 0058 and 0133: Christensen discusses how the personal navigation system provide the user's current geographical position based on the GPS unit and the orientation of the user's head based on data from the hearing device; and discusses user control and adjustment of the hearing device). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Smus, and modify a system wherein the system further includes the binaural audio device, wherein the binaural audio device is connected to the mobile device by a wired or wireless connection, and wherein the program instructions are further executable by the one or more processors to adjust the virtual directionality of the sound played through the binaural audio device based at least in part on data indicative of a motion and orientation of the binaural audio device, as taught by Christensen, thus allowing to determine an orientation of a user's head and configured to emit spoken information on points of interest in the vicinity of the user, as discussed by Christensen.   
Considering claim 22, Christensen discloses the method as recited in claim 19, further comprising adjusting one or more of volume, frequency, or reverberation of the left and right audio channels transmitted to the left and right audio output components of the binaural audio device based at least in part on data indicative of motion and orientation of binaural audio device (Paragraphs: 0015, 0058 and 0133). 
5. Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smus et al. (WO 2016178820) in view of Huang et al. (CN 203313378).
Considering claim 16, Smus fail to disclose claim 16. Huang however discloses the system as recited in claim 16, wherein the system further includes the binaural audio device, wherein the mobile device is a head-mounted display device, and wherein the binaural audio device is one of a headset or speakers integrated in the head-mounted display device (Paragraphs: 0005, 0020, 0028 and fig.1: head-mounted displays with headphones).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Smus, and modify a system wherein the system further includes the binaural audio device, wherein the mobile device is a head-mounted display device, and wherein the binaural audio device is one of a headset or speakers integrated in the head-mounted display device, as taught by Huang, thus provide a speaker connection device and a new type of glasses-type device that are easy to store as discussed by Huang.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            06/01/2022